Citation Nr: 1118267	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-09 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty (AD) from March 1981 to April 1982.  He also later served in the U.S. Army Reserves and Army National Guard, including on active duty from January to March 1991.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In that decision, the RO denied service connection for bilateral hearing loss, tinnitus, left knee pain, and bilateral ankle pain.  Later that month, in response, the RO received the Veteran's notice of disagreement (NOD) concerning the denials of his claims for service connection for left knee pain, tinnitus, and bilateral ankle pain.

In another decision since issued in October 2008, however, the RO granted service connection for degenerative joint disease (i.e., arthritis) of the left knee as a residual of an injury in service and assigned an initial 10 percent rating for this disability retroactively effective from the October 11, 2007, the date of receipt of this claim.  

The RO sent the Veteran a statement of the case (SOC) in January 2009 regarding his remaining claims for service connection for tinnitus and bilateral ankle pain, and he completed the steps necessary to perfect his appeal of these claims by filing a timely substantive appeal (VA Form 9) in February 2009.  38 C.F.R. § 20.200.

In August 2009, the Veteran filed a claim for an increased rating for his left knee disability.  And, in January 2010, the RO confirmed and continued the 10 percent rating initially assigned for this disability, but granted a separate 0 percent (i.e., noncompensable) rating - retroactively effective from the August 5, 2009 claim, for scarring on this knee as a residual of surgery (arthroscopy) for the injury in service.  The Veteran did not appeal that decision.

A hearing was held before a local Decision Review Officer (DRO) in August 2009 concerning the remaining claims for service connection for tinnitus and bilateral ankle pain, and the Veteran also more recently had another hearing at the RO in February 2011 concerning these remaining claims, but this time before the undersigned Veterans Law Judge of the Board (Travel Board hearing).

The Board is remanding the claim for service connection for bilateral ankle pain to the RO via the Appeals Management Center (AMC) for further development and consideration.  But the Board is going ahead and deciding the claim for tinnitus.


FINDING OF FACT

The most probative (competent and credible) medical and other evidence of record indicates the Veteran's tinnitus is unrelated to his military service, including specifically to the noise exposure he experienced in service.


CONCLUSION OF LAW

The Veteran's tinnitus was not incurred in or aggravated by his military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether this claim has been properly developed for appellate review.  The Board will then address this claim on its underlying merits, providing relevant statutes, VA regulations, precedent cases, the relevant factual background, and an analysis of its decision.


I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate this claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  For a claim, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that he submit any evidence in his possession that might substantiate his claim.  See 73 FR 23353 (Apr. 30, 2008).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id. 

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the Veteran, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

In this case, a letter satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in November 2007, prior to initially adjudicating his claim in the February 2008 decision at issue in this appeal, so in the preferred sequence.  That letter informed him of the evidence required to substantiate his claim for service connection and of his and VA's respective responsibilities in obtaining this supporting evidence.  He also was advised of the downstream disability rating and effective date elements of his claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).)

Moreover, the Veteran has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  As explained in Sanders, he, not VA, has this evidentiary burden of proof of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial, meaning outcome determinative of his claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

And as for the duty to assist, the RO obtained the Veteran's service treatment records (STRs) and VA treatment records.  He also had a VA compensation examination in December 2007, including for an opinion concerning whether his tinnitus is related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  The report of that examination, and the other evidence of record, contains the findings needed to properly adjudicate this claim.  

So another examination is not needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).

Thus, as there is no indication or allegation that other relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.

II.  Statutes, Regulations, and Cases Governing Claims for Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Active military, naval, or air service includes any period of active duty (AD) or active duty for training (ACDUTRA) during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there generally must be:  (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A disease initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the disease was incurred in service.  38 C.F.R. § 3.303(d).

But if chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).


When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Supporting medical evidence is not always or categorically required when the determinative issue involves either medical etiology or diagnosis, but rather such issue may, depending on the facts of the case, be established by competent lay evidence under 38 U.S.C. § 1154(a).  See Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009);

The determination as to whether these requirements for service connection are met, regardless of the theory of entitlement alleged, is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

III.  Whether Service Connection is Warranted for Tinnitus

The Veteran had a December 2007 VA compensation examination concerning his claims for tinnitus and hearing loss.  The results of that examination revealed he had hearing acuity within normal limits or, at worst, insufficient hearing loss to be considered a ratable disability by VA standards - meaning according to the threshold minimum requirements of 38 C.F.R. § 3.385.

Tinnitus was diagnosed, however.

Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  So even had the Veteran not received this clinical diagnosis of tinnitus at the conclusion of that VA compensation examination, he nonetheless would be competent, even as a layman, to proclaim that he experiences tinnitus, especially since this condition, by its very nature, is inherently subjective and, therefore, capable of even his lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002) (ringing in the ears is capable of lay observation).

So resolution of this claim, instead, ultimately turns on whether the Veteran's tinnitus is attributable to his military service - and, in particular, to the type of noise exposure he alleges he experienced in service and cites as the source or cause of this condition.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The Veteran is competent to say he experienced the type of noise exposure in service claimed because his testimony regarding firsthand knowledge of a factual matter is competent.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  In reporting his relevant history during his December 2007 VA examination, he indicated his duties and responsibilities in service had involved being exposed to helicopter noise and heavy artillery fire.  And the records concerning his service confirm this allegation inasmuch as his military occupational specialty (MOS) during his first period of service was cannon crewman.  During his recent February 2011 hearing before the Board, he explained that his MOS involved flying in helicopters as well as firing guns, so a lot of exposure to loud noise.  He therefore believes that is the only possible cause of his tinnitus because that is the only time he has been exposed to this much noise, also pointing out that he had worked the last 10 years, instead, as a nurse's aide in a mental health ward.

The Board therefore finds that his lay statements regarding the type and extent of his noise exposure in service are not just competent, but also credible and consistent with the circumstances, conditions and hardships of his service to have probative value and warrant conceding he sustained the type of acoustic trauma alleged in service.  38 U.S.C.A. §§ 1154(a) and (b); 38 C.F.R. § 3.304(d).

But it still must be established that his tinnitus is a consequence.  And at no time during his service did he complain of tinnitus or receive this diagnosis, which, although not entirely dispositive or determinative of whether he experienced this condition while in service, nonetheless is probative evidence against this notion - as he is now alleging, that he did.  See Struck v. Brown, 9 Vet. App. 145 (1996) (discussing how contemporary medical findings may be given more probative weight than contrary testimony offered long after the fact).

There also are no medical records reflecting complaints, diagnosis or findings related to tinnitus until 2007, so for some 25 years (21/2 decades) after the Veteran's first period of military service ended and 16 years (11/2 decades)after his second period of service ended.  This is other probative evidence against the notion that he was experiencing tinnitus during those many intervening years, although also not entirely determinative of dispositive of whether he in fact was.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).

Nevertheless, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit recognized lay evidence as potentially competent to support the presence of a disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records (STRs, etc.).  But the Federal Circuit Court also went on to hold in Buchanan that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  

Indeed, even in other cases the Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  See, e.g., Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

So to ultimately have probative value, the Veteran's lay testimony of having experienced tinnitus rather continuously since his first period of service, from the time of the noise exposure claimed to the present, not only has to be competent but also credible.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  And, again, this determination is not just based on his oral testimony during his hearing, and written statements submitted at other times during the course of his appeal, but also in light of and in relation to the other evidence in the file addressing this issue.

Significantly, when asked during his February 2011 hearing whether he had any supporting evidence (that is, other than his lay testimony) etiologically linking his tinnitus to the noise exposure he experienced in service or otherwise indicating it dates back to his service, the Veteran responded no.  This is important to point out because he had indicated during his December 2007 VA compensation examination that his tinnitus only dated back two years, so an admission that he only had experienced it since 2005 or thereabouts.  He claimed during his February 2011 hearing, however, that, in essence, he was just joking when he recounted that 2-year history to the VA compensation examiner and that this evaluating audiologist simply misunderstood his attempt at humor.  So he continued to maintain that he has experienced tinnitus since even his first period of service.


The varying accounts of just how long he has experienced tinnitus, since just 2005 or thereabouts versus since his first period of service, undermines the Veteran's credibility and, in turn, lessens the probative value of his lay testimony concerning this.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, 
self-interest, malingering, desire for monetary gain, and witness demeanor).  He had several opportunities in the course of medical examinations in years past, both during and since the conclusion of his military service, to report tinnitus but he did not.  For instance, he failed to mention it during his January 1982 discharge examination, in anticipation of concluding his first period of service, or later during a November 1990 quad examination, and again during his March 1991 demobilization examination.  So this evidence, on the whole, is more supportive of the conclusion that he did not have tinnitus during those earlier occasions, rather, not until 2005 or thereabouts as he indicated during his December 2007 VA examination.

The absence of any earlier indication of tinnitus is especially detrimental to the claim because, party for this reason, the December 2007 VA compensation examiner disassociated any current tinnitus from the noise exposure the Veteran had experienced while in the military.  So this examiner readily acknowledged the Veteran had experienced the type of noise exposure claimed in service, just ultimately concluded that the Veteran's tinnitus was not a consequence.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).


The Board gives greater probative weight to the report and opinion of this evaluating VA audiologist because of the consideration of the Veteran 's pertinent medical and other history - as accomplished by reviewing the evidence in the claims file, but more so based on the discussion of the underlying rationale of the opinion, which instead is where most of the probative value is derived.  
See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  This examiner also has medical expertise in the subject matter at issue, which is another relevant consideration adding to this opinion's greater probative value.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if, as here, the expert fairly considered the material evidence seemingly supporting the Veteran's position).  See also Willis v. Derwinski, 1 Vet. App. 66, 70 (1991) and Sklar v. Brown, 5 Vet. App. 140, 146 (1993).  Moreover, this examiner's opinion is most supported by the other evidence of record, which, as mentioned, does not show any earlier indication of tinnitus, either in the way of a relevant subjective complaint or objective clinical finding such as a pertinent diagnosis.

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).


For these reasons and bases, the evidence is not in relative equipoise, meaning not about evenly balanced for and against the claim.  Instead, the preponderance of the evidence is unfavorable, so the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).


ORDER

The claim for service connection for tinnitus is denied.


REMAND

The Veteran also contends that service connection is warranted for bilateral (i.e, right and left) ankle pain because he attributes this pain to the physical requirements and demands of a drill sergeant.  He also alleges that he injured his ankles at the same time he injured his left knee during service, in April 1994, so his resultant ankle disability should be service connected just as his left knee disability has been related to that injury in service.

The record contains a May 1986 service treatment report showing the Veteran complained of knee, shin, and ankle pain.  A March 1995 radiology report (bone scan) also shows moderate degree of stress injuries throughout the knees, ankles, heels, and feet.  It appears this study was done during a period of training in the reserves.  In regards to current disability, X-rays during the December 2007 VA compensation examination revealed lateral swelling of the right ankle and calcaneal enthesopathy, although the right ankle mortise was intact with interim posterior osteophytes.  There was no effusion.  The left ankle X-ray similarly revealed mild lateral swelling and calcaneal enthesopathy; the ankle mortise was intact, and there was no effusion.  The diagnosis was bilateral ankle pain.


Generally speaking, pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Here, though, based on those VA examination findings, there are suggestions the Veteran has underlying pathology to account for his bilateral ankle pain.  The December 2007 VA examiner did not comment on the etiology of this pain, but only apparently because he was not asked to.

Prior to determining the etiology of this pain, however, including especially in terms of whether it is attributable to the Veteran's military service or dates back to his service, there first needs to be clarification of the exact times he served on ACDUTRA and INACDUTRA.  His Retirement Point Accounting Management Statement indicates he performed different types of service between 1981 and 1996.  Since he had two documented periods of AD, from March 1981 to April 1982 and again from January to March 1991, and apparently additional periods of ACDUTRA and/or INACDUTRA in the Army Reserves and Army National Guard, all of his qualifying service must be considered.

To establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., the Veteran's periods of active duty) does not obviate the need for him to establish that he is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).


Similarly, in order for him to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during INACDUTRA.  Id; see also Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).

But National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [and a]t all other times...serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  "Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

Certain conditions like arthritis are considered chronic, per se, and therefore may be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percenet disabling with one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  It also does not apply to claims predicated on ACDUTRA and INACDUTRA service, only AD, and there equally are no presumptions of soundness and aggravation concerning claims premised on ACDUTRA and INACDUTRA service.  See Biggins, 1 Vet. App. at 477-78; Smith v. Shinseki, 24 Vet. App. 40 (2010).


Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a medical examination in a service-connection claim when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with a service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination is required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). 

So, after determining the times the Veteran was on ACDUTRA and INACDUTRA, a medical nexus opinion is needed concerning whether any of his current ankle disability (assuming there is an underlying diagnosis to account for his pain) is related to the ankle complaints and/or injuries noted in service or alternatively the result of aggravation of any pre-existing disability during or by his service

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Contact the appropriate government entity, including the National Personnel Records Center (NPRC) as well as any other appropriate State or Federal agency, and obtain documented verification of any and all periods when the Veteran was on ACDUTRA and INACDUTRA.  

This includes requesting copies of any service separation documents.  If no such records can be found, or if they have been destroyed, ask for specific documented confirmation of that fact.

If it is reasonably certain these records do not exist or that any further efforts to obtain them would be futile, provide the Veteran an explanation of how service records are maintained, why the search that was undertaken constitutes a reasonably exhaustive search, and why further efforts are not justified.  38 C.F.R. §§ 3.159(c)(2), (c)(3), and (e)(1).

2.  After determining the times the Veteran was on ACDUTRA and INACDUTRA (or at least trying to), schedule another VA compensation examination, this time first to determine whether there is an underlying diagnosis to account for his current ankle pain.  If there is, then a medical nexus opinion also is needed concerning the etiology of this pain, but especially in terms of the likelihood (very likely, as likely as not, or unlikely) the current ankle disability:  (1) initially manifested during his AD military service from March 1981 to April 1982; (2) if involving arthritis, alternatively manifested within the one-year presumptive period following that service, i.e., prior to April 1983; (3) initially manifested during his second period of AD from January to March 1991; (4) if involving arthritis, alternatively manifested within the one-year presumptive period following that service, i.e., prior to March 1992; (5) was incurred in or aggravated by one of his periods of ACDUTRA or INACDUTRA service between 1981 and 1996; or (6) is otherwise related or attributable to his service, including to any the relevant ankle complaints or diagnoses in service.

To assist in making these important determinations, the designated examiner must review the claims file, including a complete copy of this remand, for the Veteran's pertinent medical and other history.

The term "as likely as not" (at least 50 percent probable) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

All necessary diagnostic testing and evaluation needed to make these determinations should be performed.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

*The Veteran is hereby advised that failure to report for this scheduled medical examination, without good cause, may have adverse consequences on this pending claim.  38 C.F.R. § 3.655

3.  Then readjudicate this remaining claim in light of all additional evidence obtained.  If this claim is not granted to the Veteran's satisfaction, send him a SSOC concerning this claim and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of his remaining claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


